Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 1 of 17 Page ID #:92



     Afshin Siman
 1   LAW OFFICE OF AFSHIN SIMAN
     6210 Wilshire Blvd.
 2   Suite 211
     Los Angeles, CA 90048
 3   (424) 229-9778
     siman@simanlawfirm.com
 4
     Steven L. Woodrow*
 5   swoodrow@woodrowpeluso.com
     Patrick H. Peluso*
 6   ppeluso@woodrowpeluso.com
     WOODROW & PELUSO, LLC
 7   3900 East Mexico Ave., Suite 300
     Denver, Colorado 80210
 8   Telephone: (720) 213-0675
     Facsimile: (303) 927-0809
 9
10   [Additional counsel appearing on signature page.]
11   Attorneys for Plaintiff and the Putative Class
12
                         UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14                            WESTERN DIVISION
15
      MICHAEL TRUJILLO, individually
16    and on behalf of all others similarly      Case No. 8:19-cv-02072-ODW-SP
17    situated,
                                 Plaintiff,           JOINT CASE MANAGEMENT
18                                                    STATEMENT
19    v.
                                                      Judge: Hon. Otis D. Wright II
20    FREE ENERGY SAVINGS
      COMPANY, LLC, D/B/A QUALITY                     Complaint Filed: October 29, 2019
21
      CONSERVATION SERVICES, a
22    Delaware limited liability company,
23
                                 Defendant.
24
25
26
27
28
                                Joint Case Management Statement
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 2 of 17 Page ID #:93




 1         Plaintiff Michael Trujillo (“Plaintiff” or “Trujillo”) and Defendant Free Energy
 2   Savings Company, LLC (“Defendant” or “QCS”) jointly submit this Rule 26(f)
 3   Report pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, and this
 4   Court’s Scheduling Order (Dkt. 24).1
 5         (1) Statement of the Case
 6         Plaintiff’s Position: Plaintiff brings this putative class action under the
 7   Telephone Consumer Protection Act (“TCPA” or “Act”), 47 U.S.C. § 227, et seq.,
 8   against Defendant to put an end to Defendant’s unlawful telemarketing practices.
 9   Specifically, the Act prohibits any telemarketing text message calls to cellular
10   telephones using an automatic telephone dialing system (“ATDS”) without the called
11   parties’ prior express written consent. The Act also makes it unlawful to place
12   repeated unsolicited telemarketing text message calls to consumers who have
13   registered their numbers on the National Do Not Call Registry (“DNC”).
14         Here, Plaintiff alleges that Defendant violated the Act by placing autodialed
15   telemarketing text messages to his cellular telephone without first procuring his prior
16   express written consent. Plaintiff also alleges that Defendant placed numerous
17   telemarketing text messages to his cellphone that was registered in the National DNC
18   registry. The purpose of the calls was to attempt to solicit Plaintiff to enroll in
19   Defendant’s weather related products and services. Therefore, Plaintiff filed this
20   instant case seeking statutory damages and injunctive relief on behalf of himself and
21
22   1
       The parties apologize for their untimely submission of this joint report. Given the
23   several recent COVID-19 orders, the parties mistakenly believed the April 13, 2020
     Scheduling Conference was canceled, thereby affecting the due date of the instant
24   report. See, e.g., Mar. 19, 2020 Order of the Chief Judge 20-042 (“In civil cases, no
25   hearings will go forward except for emergency time-sensitive matters, such as
     requests for temporary restraining orders and preliminary injunctions, as ordered by
26   the assigned judicial officer.”). In any event, the parties intended to submit the instant
27   report today, notwithstanding the Court’s recent Minute Order. See Dkt. 27.
                                    Joint Case Management Statement
28                                               -1-
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 3 of 17 Page ID #:94




 1   the proposed Classes of similarly situated individuals.
 2           Defendant’s Position: QCS denies that it violated the TCPA by sending
 3   nonconsensual, marketing messages to Plaintiff. In fact, QCS does not send any
 4   marketing messages whatsoever. Rather, QCS sends only informational messages
 5   and, as Plaintiff concedes, those messages offer free weatherization services to low-
 6   income customers who qualify.          See Dkt. 1 at ¶¶ 22–24.       QCS sends these
 7   informational messages on behalf of local utilities (including those that service
 8   Plaintiff), to help them comply with the state-mandated obligations of Section 2790
 9   of the California Public Utility Code. See Cal Pub. Util. Code § 2790(a) (governing
10   “weatherization” and requiring that utilities perform “home weatherization services
11   for low-income customers” at no charge to consumers). Moreover, the FCC has
12   expressly exempted these types of messages, i.e., those that notify consumers they
13   may be eligible for low-income subsidies. For these several reasons, the “express
14   written consent” and do-not-call registry rules of the TCPA do not apply to the
15   messages at issue.     See 47 C.F.R. § 64.1200(c) (applying only to telephone
16   solicitations that offer goods or services for sale); see also 47 C.F.R. § 64.1200(a)(2)
17   (same). In any event, QCS had consent to send the messages at issue, as Plaintiff’s
18   fiancé (the named subscriber of the subject telephone number) voluntarily provided
19   the subject phone number in connection with the couple’s utility services. QCS also
20   did not use an ATDS to send the messages at issue.
21           For these and other reasons, QCS: (a) denies that it lacked consent to send
22   messages; (b) denies all liability, including that it violated the TCPA’s ATDS or DNC
23   prohibitions; and (c) denies certification of the putative classes is appropriate in this
24   case.
25
26
27
                                    Joint Case Management Statement
28                                               -2-
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 4 of 17 Page ID #:95




 1         (2) Legal Issues
 2         Plaintiff’s Position: Plaintiff anticipates that the case will involve the following
 3   legal issues:
 4         (1)       Whether Defendant violated the TCPA;
 5         (2)       Whether Defendant used an automatic telephone dialing system
 6                   (“ATDS”) to send the text messages;
 7         (3)       Whether the text messages constitute an unsolicited advertisement;
 8         (4)       Whether Defendant systematically placed telemarketing text messages
 9                   to consumers listed on the National DNC Registry;
10         (5)       Whether Defendant has an established business relationship with
11                   Plaintiff;
12         (6)       Whether Plaintiff is entitled to injunctive relief;
13         (7)       Whether Plaintiff is entitled to recovery of attorney’s fees and costs;
14         (8)       Whether members of the Classes are entitled to treble damages based on
15                   the willfulness of Defendant’s conduct; and
16         (9)       Defendant’s affirmative defenses.
17
18         Defendant’s Position: Subject to the phased discovery schedule discussed
19   below, QCS anticipates that this case will require resolution of the following issues:
20         (1) Whether the TCPA is unconstitutional, which is currently being
21               considered by the U.S. Supreme Court.                   Am. Ass’n of Political
22               Consultants, Inc. v. Fed. Commc’ns Comm’n, 923 F.3d 159, 161 (4th Cir.
23               2019), cert granted sub nom., Barr v. Political Consultants, -- S. Ct. --,
24               2020 WL 113070 (2020) (hereinafter, “AAPC”);
25         (2)   Whether Plaintiff (or his fiancé, the named subscriber of the telephone
26               number at issue) consented to receive the messages at issue;
27
                                       Joint Case Management Statement
28                                                  -3-
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 5 of 17 Page ID #:96




 1         (3)   Whether QCS’s messages, offering free weatherization services pursuant
 2               to Section 2790 of the California Public Utility Code, qualify as
 3               informational;
 4         (4)   Whether Plaintiff’s DNC claim is precluded by the fact the messages at
 5               issue are informational, given that the TCPA’s DNC restrictions apply
 6               only to marketing calls and messages;
 7         (5)   Whether Plaintiff and his fiancé had an established business relationship
 8               with their utility companies and/or QCS, precluding Plaintiff’s DNC
 9               claim;
10         (6) Whether the FCC’s August 4, 2016 Declaratory Ruling 2 —which
11               explained that companies may send messages with an ATDS to “notify
12               consumers they may be eligible for subsidized or low-cost services”—
13               exempts QCS from liability;
14         (7) Whether the messages at issue were sent with an ATDS; and
15         (8) Whether this case is subject to class-wide resolution.
16
17         (3) Amended Pleadings and Additional Parties;
18         Plaintiff’s Position: Plaintiff anticipates the potential need to amend the
19   pleadings to conform the class definitions to information obtained during the
20   discovery process. Plaintiff proposes that all motions to add parties and amend
21   pleadings be filed on or before July 13, 2020. The deadline is 90 days after the date
22   of the scheduling conference. The extra time is necessary to enable to Parties to
23   engage in discovery regarding whether additional parties are liable for the calls to
24   Plaintiff. Further, the extra time will allow Plaintiff to receive responses to discovery
25
26   2
      See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act
27   of 1991, 31 FCC Rcd. 9054, 9066 (2016).
                                    Joint Case Management Statement
28                                               -4-
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 6 of 17 Page ID #:97




 1   and effectuate any subpoenas that may be necessary.
 2         Plaintiff opposes a stay pending the AAPC decision.
 3         Defendant’s Position: As discussed below, Defendant contends the Court
 4   should stay this case pending the Supreme Court’s decision in AAPC, which could
 5   end this case. If the Court declines to do so, QCS is amenable to Plaintiff’s proposed
 6   July 13, 2020 deadline to amend the pleadings.
 7
 8         (4) Damages
 9         Plaintiff’s Position: Plaintiff seeks an award or actual monetary loss or the
10   sum of five hundred dollars ($500.00) for each violation of the TCPA whichever is
11   greater. If Defendant is determined to have acted willfully, Plaintiff then seeks one
12   thousand five hundred dollars ($1,500.00) for each violation of the TCPA.
13         Defendant’s Position:     QSC denies that Plaintiff is entitled to any relief
14   whatsoever because QCS did not violate the TCPA, and further denies that class
15   certification is appropriate in this case. QCS does not seek any damages at this time,
16   but reserves the right to seek attorneys’ fees and costs.
17
18         (5) Motions
19         (a)    Pending Motions
20         There are currently no pending motions before the Court. QCS, however, will
21   imminently file a motion to stay this case pending the Supreme Court’s pending
22   decision in AAPC, which could eliminate Plaintiff’s TCPA lawsuit. As stated above,
23   Plaintiff opposes a stay pending AAPC.
24         (b)    Anticipated Motions
25         Plaintiff’s Position: Plaintiff anticipates filing a motion for class certification
26   on or before March 8, 2021. Plaintiff further believes that a motion for summary
27
                                    Joint Case Management Statement
28                                               -5-
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 7 of 17 Page ID #:98




 1   judgment may be appropriate with respect to the following issues:
 2      (1)     Whether Defendant’s dialing system constitutes an ATDS;
 3      (2)     Whether Defendant procured Plaintiff’s prior express written consent;
 4      (3)     Whether Defendant violated the TCPA;
 5      (4)     Whether Defendant’s actions constitute a willful violation of the TCPA;
 6              and
 7      (5)     Whether Plaintiff is entitled to injunctive relief.
 8      Defendant’s Position: QCS will imminently file a motion to stay this case pending
 9   the Supreme Court’s decision in AAPC, which will determine whether the section of
10   the TCPA on which Plaintiff relies is an unconstitutional restriction on speech that
11   violates the First Amendment and, if so, what the appropriate remedy is. QCS also
12   anticipates that it will file an early summary judgment motion after the first 120 days
13   of discovery on Plaintiff’s individual claims. That early summary judgment motion
14   will address threshold legal and factual issues that should be decided before class
15   discovery opens, including:
16            (1) Whether the FCC’s August 4, 2016 Declaratory Ruling (supra note 2)—
17               which explained that companies may send messages with an ATDS to
18               “notify consumers they may be eligible for subsidized or low-cost
19               services”—exempts QCS from liability;
20            (2) Whether Plaintiff’s DNC claim is precluded by the fact the messages at
21               issue are informational, given that the TCPA’s DNC restrictions apply only
22               to marketing messages; and
23            (3) Whether Plaintiff and his fiancé had an established business relationship
24               with their utility companies and/or QCS.
25
26
27
                                     Joint Case Management Statement
28                                                -6-
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 8 of 17 Page ID #:99




 1         (6) Discovery Plan
 2         (a) Discovery Taken To Date;
 3         To date, no formal discovery has been exchanged. The Parties intend to
 4   exchange initial disclosures on or before April 21, 2020. The Parties have exchanged
 5   some informal discovery regarding each Parties’ claims and defenses.
 6         (b)    Anticipated Scope of Discovery and Modification to Rules; and
 7         Plaintiff’s Position: Plaintiff does not propose any modifications beyond those
 8   imposed by the Federal Rules of Civil Procedure. Plaintiff anticipates discovery will
 9   be necessary regarding the following matters:
10                (1)   The number of text messages placed by Defendant to Plaintiff
11                and the Classes;
12                (2)   Whether the dialing equipment utilized to place text messages to
13                Plaintiff and the proposed Classes constitutes an automatic telephone
14                dialing system;
15                (3)   Defendant’s policies and procedures for complying with the
16                National DNC Registry;
17                (4)   The content and purpose of the text messages;
18                (5)   Whether Defendant’s actions constitute a willful violation of the
19                TCPA;
20                (6)   The size and scope of the proposed Classes; and
21                (7)   Defendant’s obtaining of prior express written consent.
22         Therefore, given the complexity of the case, Plaintiff respectfully requests that
23   the Court enter a scheduling order allowing discovery to commence for a period of
24   ten (10) months. The first eight months will be devoted to fact discovery. Then the
25   last two months will be devoted to expert discovery. Therefore, Plaintiff proposes the
26   following cut-off dates:
27
                                     Joint Case Management Statement
28                                                -7-
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 9 of 17 Page ID #:100




 1      • Deadline to Complete Fact Discovery: December 14, 2020;
 2      • Initial Expert Reports Due: December 18, 2020;
 3      • Rebuttal Expert Reports Due: January 8, 2021; and
 4      • Discovery Cut-Off: February 15, 2021.
 5         Plaintiff opposes a stay of the case, including QCS’s request for a temporary
 6   stay pending the outcome of its yet-to-be-filed motion to stay.
 7         Plaintiff also opposes Defendant’s proposal to bifurcate discovery. While in
 8   certain cases bifurcating between class and merits discovery makes sense, here any
 9   so-called “merits” issues are so intertwined with the class issues that attempting to
10   separate them would only lead to confusion, disagreement, and the need for Court
11   supervision. See Manual for Complex Litig. § 11.214 (4th. ed) (The court should
12   ascertain what discovery on class questions is needed for a certification ruling and
13   how to conduct it efficiently and economically….Discovery may proceed
14   concurrently if bifurcating class discovery from merits discovery would result in
15   significant duplication of effort and expense to the parties.”)
16         Indeed, phasing discovery in such a way would give Defendant a free bite at
17   the apple. That is, the one-way intervention rule, which bars granting class
18   certification after the merits have already been decided in a plaintiff’s favor, would
19   preclude Plaintiff, but not Defendant, from moving for summary judgment prior to
20   class certification. Gessele v. Jack in the Box, Inc., No. C10–0960, 2012 WL
21   3686274, at *3 (D. Or. Aug. 24, 2012) (quotations omitted).
22         In short, under Defendant’s plan, Plaintiff would need to first clear the hurdle
23   of proving he can beat summary judgment on his individual claim without any
24   corresponding ability to seek summary judgment in his favor. Then, only after
25   surviving summary judgment would Plaintiff be able to seek discovery related to
26   class certification—which will take months to gather.
27
                                    Joint Case Management Statement
28                                               -8-
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 10 of 17 Page ID #:101




  1
  2         Defendant’s Position:
  3         QCS anticipates no discovery will be necessary following the Supreme Court’s
  4   ruling in AAPC, because QCS anticipates the Supreme Court will invalidate the
  5   provision on which Plaintiff’s claims rest. Assuming that AAPC does not end this
  6   case, however, discovery will be needed on at least the following subjects:
  7                (1)    Whether Plaintiff (or his fiancé, the named subscriber of the
  8                       telephone number at issue);
  9                (2)    Whether QCS’s messages, offering free weatherization services
10                        pursuant to Section 2790 of the California Public Utility Code,
11                        qualify as informational;
12                 (3)    Whether QCS is exempt from liability under applicable FCC
13                        declaratory rulings and regulations; and
14                 (4)    Testimony, electronic data, records, and third-party records
15                        relevant to the facts and defenses in this case.
16          QCS further states that discovery should be proportional and tailored to the
17    needs of the case. QCS therefore objects to Plaintiff’s request for unfettered class
18    discovery at this time, as it is immensely expensive for the defendant and third parties
19    and not proportional to the current needs of the case given the numerous threshold
20    legal and factual issues identified above. This is underscored by the fact that: (a)
21    QCS is currently not operational—and unable to perform free weatherization services
22    under Section 2790 of the California Public Utility Code—due to COVID-19
23    mandates issued by the state of California; and (b) the United States Supreme Court
24    just granted certiorari to consider whether the TCPA is unconstitutional, which ruling
25    could end this case. For that reason, QCS intends to imminently file a motion to stay
26    this action pending the Supreme Court’s forthcoming decision in AAPC.
27
                                     Joint Case Management Statement
28                                                -9-
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 11 of 17 Page ID #:102




  1         As such, QCS requests that the Court refrain from entering a discovery
  2   schedule at this time, and instead temporarily stay this case pending resolution of
  3   QCS’s motion to stay. Thereafter, QCS proposes that the parties meet and confer and
  4   submit a scheduling order to the Court within fourteen (14) days of: (a) a ruling on
  5   QCS’s Motion to Stay (if it is denied); or (b) a ruling in AAPC (if QCS’s motion is
  6   granted).
  7         If the Court declines to temporarily stay this case pending a ruling on QCS’s
  8   motion to stay, QCS proposes the phased discovery schedule outlined below. And
  9   contrary to Plaintiff’s assertions above, it is straightforward to delineate between
10    individual and class discovery—particularly in this case where there are numerous
11    threshold issues (supra § 5(b)), including whether the messages Plaintiff received are
12    informational and whether an ATDS was even used. See, e.g., Leschinsky v. Inter-
13    Continental Hotels Corp., No. 8:15-cv-1470, 2015 WL 6150888, at *1-2 (M.D. Fla.
14    Oct. 15, 2015) (bifurcating discovery in TCPA case and allowing either party to move
15    for summary judgment following limited individual discovery phase).             Nor is
16    Plaintiff’s reference the one-way intervention rule of any moment. For one, the one-
17    way intervention rule simply exists because it is unfair to allow members of a putative
18    class to benefit from a favorable decision without subjecting themselves to the
19    binding effect of an unfavorable one. Further, Plaintiff overlooks that he must have
20    a viable individual claim to even represent the class, and that QCS may move for
21    summary judgment at any time.
22
23                     EVENT                             DEFENDANT’S PROPOSAL

24     Deadline to amend pleadings and joint                          July 13, 2020
       parties                                                          (Agreed)
25
26
27
                                    Joint Case Management Statement
28                                              - 10 -
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 12 of 17 Page ID #:103




  1                   EVENT                                DEFENDANT’S PROPOSAL

  2    End of initial discovery period on                          August 11, 2020
       Plaintiff’s individual claims, after
  3    which QCS is permitted (but not
  4    required) to file an individual summary
       judgment motion, which will be
  5    decided before class discovery takes
  6    place.
  7     Non-expert discovery deadline                            December 14, 2020
                                                                     (Agreed)
  8
       Initial expert report deadline                            December 18, 2021
  9                                                                  (Agreed)
10     Rebuttal expert report deadline                           January 25, 2021

11     Class certification motion deadline*                            March 8, 2021
12                                                                       (Agreed)
       Discovery Cut Off                                               April 8, 2021
13
       Defendant’ opposition to class                                  April 26, 2021
14
       certification motion
15
       Dispositive motion deadline                        60 days after the Court’s ruling
16                                                        on class certification, or, if a
17                                                        class is certified, 15 days after
                                                          the opt-out period closes.
18                                                        Defendant may also file an early
19                                                        summary judgement on
                                                          Plaintiff’s individual claims.
20
       Pre-Trial Conference                                            July 15, 2021
21
       Trial                                                       August 23, 2021
22
23    *To the extent QCS files a summary judgment motion on Plaintiff’s individual
      claims, the parties agree to submit a revised scheduling order permitting Plaintiff
24
      additional time to move for class certification after the Court rules on summary
25    judgment, if necessary.
26
27
                                     Joint Case Management Statement
28                                               - 11 -
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 13 of 17 Page ID #:104




  1          (c)    Filing of any Motion for Class Certification and responsive briefing.
  2          Plaintiff’s Position: Given the complexity of the case, Plaintiff proposes that
  3   the deadline to file his motion for class certification be set following the completion
  4   of all discovery. Therefore, Plaintiff proposes that he file his motion for class
  5   certification on or before March 8, 2021.
  6          Defendant’s Position: Pursuant to the schedule outlined above, QCS also
  7   requests that Plaintiff’s class certification motion be filed by March 9, 2021.
  8   However, QCS requests that the discovery cut-off deadline be April 8, 2021, to allow
  9   the parties to address issues that may arise during class certification briefing (as
10    plaintiffs often attempt to change the class definition at the certification stage, and if
11    that happens here, QCS would be deprived of the opportunity to take additional
12    discovery as to the amended class definition absent discovery remaining open after
13    Plaintiff files his class certification motion).
14
15           (7) Alternative Dispute Resolution (“ADR”) Procedure Selection
16           The Parties propose ADR Procedure No. 1—mediation before a Magistrate
17    Judge.
18
19           (8) Settlement Efforts
20           The Parties have discussed the possibility of settlement and anticipate that they
21    will continue to discuss the possibility of settlement. At this time, the Parties do not
22    request Court assistance with settlement talks.
23
24           (9) Final Pretrial Conference & Trial Estimate
25           Plaintiff’s Position: Plaintiff has made a proper jury demand. Plaintiff expects
26    that trial in this case will take approximately 4-5 days. Plaintiff further proposes that
27
                                      Joint Case Management Statement
28                                                - 12 -
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 14 of 17 Page ID #:105




  1   the Final Pretrial Conference shall take place on May 10, 2021, and the trial should
  2   be scheduled to commence on July 15, 2021. The deadlines should allow the Court
  3   sufficient time to issue its decisions regarding both class certification and any
  4   potential motions for summary judgment.
  5         Defendant’s Position: Pursuant to the schedule outlined above, QCS requests
  6   that the Final Pretrial Conference take place on July 15, 2021, and that the Trial be
  7   scheduled to commence on August 23, 2021. QCS estimates that a trial on Plaintiff’s
  8   individual claims would take 2-3 days. If a class is certified, QCS estimates that a
  9   trial would take far longer, given the individualized issues that would present
10    themselves at trial (which is why QCS contends class certification is inappropriate).
11
12           (10) Complexity of the Case;
13          Plaintiff’s Position: This case is complex based on the discovery that will be
14    necessary. The discovery process is likely to involve a high volume of documents,
15    potentially a large number of parties, and a fair amount of electronic discovery that
16    may require the assistance of an expert. Such complexities weigh in favor of granting
17    a longer discovery schedule.
18          Defendant’s Position: To the extent the Supreme Court does not invalidate the
19    TCPA in AAPC, QCS agrees this case is amenable to a longer discovery schedule.
20    However, there are numerous legal and factual threshold issues that should be
21    addressed before proceeding with class discovery—the immense expense of which
22    will fall on QCS and third parties, but not Plaintiff. Accordingly, QCS respectfully
23    requests: (a) that the Court refrain from entering a scheduling order and stay this case
24    pending a ruling on QCS’s forthcoming motion to stay; and then (b) phase discovery
25    once the stay is lifted, as requested above, assuming Plaintiff’s claims remain viable
26    following a decision in AAPC.
27
                                     Joint Case Management Statement
28                                               - 13 -
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 15 of 17 Page ID #:106




  1
  2                                       Respectfully submitted,
  3
      Dated: April 8, 2020        By:      /s/       Patrick H. Peluso
  4
  5                                       Afshin Siman
                                          LAW OFFICE OF AFSHIN SIMAN
  6                                       6210 Wilshire Blvd.
                                          Suite 211
  7                                       Los Angeles, CA 90048
                                          (424) 229-9778
  8                                       siman@simanlawfirm.com

  9                                       Steven L. Woodrow (admitted pro hac vice)
                                            swoodrow@woodrowpeluso.com
10                                        Patrick H. Peluso (admitted pro hac vice)
                                            ppeluso@woodrowpeluso.com
11                                        WOODROW & PELUSO, LLC
                                          3900 East Mexico Avenue, Suite 300
12                                        Denver, Colorado 80210
                                          Telephone: (720) 213-0675
13                                        Facsimile: (303) 927-0809

14                                        *Pro Hac Vice

15                                        Attorney for Plaintiff and the Classes

16                                        and

17                                        By:        /s/ Ryan D. Watstein

18                                        Ryan D. Watstein (pro hac vice)
                                          rwatstein@kcozlaw.com
19                                        Kristapor Vartanian (SBN 275378)
                                          kvartanian@kcozlaw.com
20                                        KABAT CHAPMAN & OZMER LLP
                                          333 S. Grand Avenue, Suite 2225
21                                        Los Angeles, CA 90071
                                          Telephone: (213) 493-3980
22                                        Facsimile: (404) 400-7333

23                                        Counsel for Defendant Free Energy Savings
                                          Company, LLC
24
25    Dated: April 8, 2020
26
27
                                Joint Case Management Statement
28                                          - 14 -
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 16 of 17 Page ID #:107




  1                           SIGNATURE CERTIFICATION
  2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that Defendant’s
  3   counsel concurs with the content of this document and has authorized me to affix his
  4   signature to the document and file the same with the Court.
  5                                          /s/        Patrick H. Peluso
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   Joint Case Management Statement
28                                             - 15 -
Case 5:19-cv-02072-ODW-SP Document 28 Filed 04/08/20 Page 17 of 17 Page ID #:108




  1
                              CERTIFICATE OF SERVICE
  2
            The undersigned hereby certifies that a true and correct copy of the above
  3
      titled document was served upon counsel of record by filing such papers via the
  4
      Court’s ECF system on April 8, 2020.
  5
                                             /s/ Patrick H. Peluso
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   Joint Case Management Statement
28                                             - 16 -
